Title: From George Washington to David Forman, 1 September 1781
From: Washington, George
To: Forman, David


                  
                     Sir
                     Head Quarters Philadelphia Septr 1st 1781
                  
                  Your favor of the 31st was handed to me by the Express at 8 o clock this Morning.  I thank you again for your unwearied attention in communicating with so much rapidity the advices you receive of the Enemy’s Movements.
                  A report is circulated that some Land forces arrived in the fleet from the West Indies; I could wish that matter to be ascertained, as also whether any Troops sailed with the fleet from the Hook—Indeed Sir, you cannot more essentially oblige me, or serve the Public than by continuing to transmit every Intelligence you are able to obtain, with the same dispatch & accuracy you have hitherto done.  With great regard &c.
                  
               